Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dickinson Norman Adionser appeals the district court’s orders denying relief on his civil complaint filed pursuant to the Privacy Act of 1974, 5 U.S.C. § 552a (2006), the Freedom of Information Act, 5 U.S.C. § 552 (2006), and the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 (2006), and denying his subsequent motion to alter or amend. We have reviewed the record and find no reversible error. Accordingly, we affirm. Adionser v. United States, No. 8:12-cv-00700-RWT (D.Md. Mar. 20, 2012, July 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.